Citation Nr: 0607849	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  96-23 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral wrist 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome.

5.  Entitlement to an initial compensable evaluation for left 
leg shin splints. 

(The matter of entitlement to an initial compensable 
evaluation for tinnitus prior to June 10, 1999, and an 
evaluation in excess of 10 percent for tinnitus from June 10, 
1999, will be the subject of a separate decision by the Board 
of Veterans' Appeals (Board) and will accordingly be issued 
on a later date.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to November 
1983, and from October 1990 to October 1994.  This matter 
comes before the Board on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

This appeal was first before the Board in February 1999, when 
it denied the claims then pending before it.  Thereafter, the 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court issued an Order vacating the February 1999 Board 
decision, and remanding the matters at issue for subsequent 
readjudication by the Board.   

Accordingly, in a May 2002 decision, the Board readjudicated 
and then denied the matter of entitlement to service 
connection for a disorder manifested by umbilical drainage, 
as well as the matter of entitlement to an initial evaluation 
in excess of 10 percent for dyshidrosis of the hands.  At the 
same time, the Board referred the other issues then pending 
on appeal for the completion of additional development via a 
development memorandum, which later resulted in a remand of 
these matters to the RO by the Board in November 2003.  The 
matters thereafter required remand again to the RO in 
February 2005.  The Board is now satisfied that all action 
requested on remand is complete, such that it may proceed 
with a decision as to most of the issues now remaining on 
appeal.

With regard to the issues decided herein, the Board observes 
that at the time of its February 2005, it mistakenly 
classified one issue on appeal as entitlement to service 
connection for a bilateral shoulder disorder, as opposed to 
service connection for a right shoulder disorder only.  (The 
Board notes that as of October 31, 1994, service connection 
for a left shoulder disability was already in effect.)  
Accordingly, the RO thereafter issued a supplemental 
statement of the case (SSOC) in September 2005 which, among 
other things, purported to 'deny' service connection for a 
left shoulder disorder.  The Board observes that this 
'denial' by the RO, however, has no effect, as it could only 
be interpreted as a severance of the prior award of service 
connection, which VA may only accomplish by following very 
particularized procedures prior to implementing the 
severance.  See 38 C.F.R. § 3.105(d) (2005).  The Board 
further finds that the prior award of service connection for 
a left shoulder disability remains in place, and also 
observes that there is no pending matter on appeal with 
respect to this disability.  (The veteran previously withdrew 
an appeal for entitlement to a higher initial evaluation for 
her left shoulder disability in June 1998.)  Accordingly, in 
the decision below, the Board will only address the veteran's 
entitlement to service connection for a right shoulder 
disorder.

With regard to the pending matter as to the propriety of 
increased evaluations for the veteran's service-connected 
tinnitus both before and after June 10, 1999, the Board 
observes that the Court also issued a decision in Smith 
(Ellis)  v. Nicholson, 19 Vet. App. 63 (2005), that reversed 
a prior Board decision that concluded that under prior VA 
regulations, no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral in nature.  VA disagrees with the 
Court's decision in Smith, and is therefore seeking to have 
this decision reviewed by the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has therefore imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay include: (1) 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, and a compensable rating was 
denied on the basis that the tinnitus was not "persistent" 
for purposes of 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260 (as in effect prior to June 
10, 1999).  Once a final decision is reached on appeal in the 
Smith case, the Board will resume the adjudication of all 
tinnitus cases that have been placed in "stay" status.  For 
the foregoing reasons, the veteran's pending appeal for 
entitlement to increased ratings for service-connected 
tinnitus both before and after June 10, 1999, is now stayed, 
and the Board will not further address the matter in this 
decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Competent medical evidence of record does not establish 
that a currently diagnosed right shoulder disorder is 
etiologically related to active service.  

3.  Competent medical evidence of record does not demonstrate 
that a currently diagnosed bilateral wrist disorder is 
etiologically related to active service, or that arthritis 
manifested to a compensable degree within a year after 
service discharge.

4.  Competent medical evidence of record does not indicate 
that a currently diagnosed bilateral ankle disorder is 
etiologically related to active service, or that arthritis 
manifested to a compensable degree within a year after 
service discharge.

5.  The competent medical evidence of record demonstrates 
that the veteran's left knee patellofemoral syndrome is 
manifested by reports of pain on use and no more than slight 
knee impairment as caused by recurrent subluxation or lateral 
instability, as well as flexion limited to no more than 120 
degrees and extension limited to no more than 10 degrees.   

6.  The competent medical evidence of record indicates that 
the veteran's left leg shin splints are manifested by reports 
of pain on use and no more than moderate left ankle 
disability.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A bilateral wrist disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for left knee patellofemoral 
syndrome, as well as for the assignment of separate ratings 
for limitation of knee flexion and extension, are not met.  
38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2005); VAOPGCPREC 9-04.  

5.  The criteria for the assignment of an initial evaluation 
of 10 percent for left leg shin splints are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, 
including § 4.71a, Diagnostic Code 5271 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2005 
letter transmitted to the veteran from the RO (via the 
Appeals Management Center (AMC) on the RO's behalf) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection and to increased ratings 
for the matters on appeal, and also notified her of the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of this letter by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in her 
possession that pertained to the claims.  

The Board acknowledges that the aforementioned VCAA letter 
was provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  The RO's initial rating 
decision for these issues was also transmitted to the veteran 
prior to passage of the VCAA, and so VA accordingly did not 
transmit an initial VCAA notice letter to the veteran until 
March 2005.  In a case involving the timing of the VCAA 
notice, however, the Court held that in such situations, the 
veteran simply has a right to a VCAA content-complying 
notice, and then to proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The March 2005 VCAA 
notice was provided to the veteran pursuant to the Board's 
request.  The veteran was afforded an opportunity to respond 
to this notice, and then the RO (again via the AMC) 
subsequently reviewed the claims and issued an SSOC to her in 
September 2005.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA are met.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the veteran's service 
medical records are associated with the claims file, as are 
all available treatment records identified and/or provided by 
the veteran.  In addition, the veteran was afforded multiple 
VA examinations in order to address the medical questions 
presented in this case.  

The veteran and her representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide these claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.  

Again, the evidence available for review for this appeal 
includes the veteran's service records, VA medical reports, 
and statements and argument provided by the veteran and her 
representative in support of the claims.  In reaching its 
decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decisions, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  



I.  Basic Applicable Law - Service Connection

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision upon 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

A report of pain, without the finding of an underlying 
disorder, is not eligible for service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) [pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted]; see 
also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001) .


A veteran, as a layperson, can provide statements as to her 
complaints and observable symptoms, but she cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of her claimed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not, 
unfortunately, consider any assertions made by the veteran 
that the currently claimed disorders herein are etiologically 
related to active service as competent medical evidence in 
support of this appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Service Connection for a Right Shoulder Disorder

The veteran's service medical records reflect that in 
December 1991, she complained of intermittent right-sided 
joint pain.  In February 1992, she reported for treatment of 
bilateral shoulder pain, but findings were normal on clinical 
evaluation, and the service physician classified her pain 
complaints as vague.  The diagnosis was musculoskeletal pain 
with somatization.  A May 1994 physical therapy note 
indicated bilateral shoulder pain.  The results of an August 
1994  medical examination, conducted shortly before the 
veteran's discharge from active duty, revealed only normal 
clinical findings.

A May 1997 VA treatment record pertaining to the veteran's 
left wrist also made an ancillary comment to treatment for 
her "shoulder DJD," but did not specify which shoulder was 
of concern. 

At an October 1997 VA examination, the veteran denied any 
history of falls or other injury to her right shoulder, but 
complained of pain with use.  On clinical evaluation, there 
was pain to palpation and on range of motion testing.  On 
concurrent VA X-ray evaluation, findings were within normal 
limits.  The diagnosis was tendonitis.

In a September 2002 VA examination report, the examiner 
acknowledged review of the claims file.  He stated that the 
veteran described intermittent right shoulder pain that was 
exacerbated by excessive activity.  There were no pertinent 
abnormal clinical findings on evaluation, and concurrent VA 
X-ray evaluation was negative.  The diagnosis was chronic 
right shoulder pain, and the examiner concluded (without 
providing a rationale) that the veteran's pain and suffering 
was at least as likely as not related to her initial 
complaints of pain to its noted above extensions while in the 
service.

In a June 2004 VA examination report, the examiner indicated 
that she reviewed the claims file, including the September 
2002 VA examination findings.  She also referred to the 
September 2002 VA report for the veteran's history of joint 
complaints.  She recorded that the veteran had more shoulder 
pain after certain activities.  On clinical evaluation, the 
veteran had some pain on external rotation, but no loss of 
range of motion according to the examiner.  On concurrent X-
ray evaluation, findings were negative.  The examiner did not 
provide a right shoulder diagnosis, and advised that any 
current right shoulder disorder was not related to service 
because there was no history of specific injury and no 
functional loss.

The Board must deny the veteran's claim for service 
connection for a right shoulder disorder.  There was no 
record of a chronic right shoulder problem at the time of the 
veteran's service discharge, and only a record of 
intermittent pain complaints during service.  The only 
diagnosis now of record was provided by the October 1997 VA 
examiner, who did not opine as to its etiology.  As well, 
although the September 2002 VA examiner related "chronic 
right shoulder pain" to service, pain is not a disability 
for which VA may award service connection.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); see also 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board further notes that the September 2002 VA examiner 
reviewed the claims file, and did not repeat the prior 
diagnosis of tendonitis or relate it to service.  As well, 
the June 2004 VA examiner, who also reviewed the claims file, 
did not diagnose any current disability, and further  
indicated that any current right shoulder disorder was not 
related to service given the lack of any in-service injury 
with subsequent functional loss.  Accordingly, with 
consideration of the entire pertinent record and for the 
reasons listed above, the Board will deny the claim.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

B.  Service Connection for a Bilateral Wrist Disorder

The veteran's service medical records reflect that in 
December 1991, she complained of intermittent right-sided 
joint pain.  In July 1993, the veteran noted left wrist pain.  
In December 1993, she reported for treatment of bilateral 
wrist pain.  On clinical evaluation, no pain was observed, 
and there was no indication of disease or injury.  She was, 
however, placed on a limited physical profile for right wrist 
pain in January 1994.  At a January 1994 physical therapy 
appointment for her left shoulder, she was noted to be 
wearing a brace on her right hand for a reported right wrist 
sprain.  On clinical evaluation, there was a full range of 
motion, but the diagnosis was right wrist, rule out sprain 
versus arthritis.  The results of an August 1994 medical 
examination, conducted shortly before the veteran's discharge 
from active duty, revealed only normal clinical findings.
 
In a December 1994 post-service treatment record, the veteran 
complained of wrist pain, but there were no abnormal findings 
on clinical evaluation.

At a January 1995 VA general medical examination, the veteran 
reported a history of bilateral wrist discomfort for the past 
year, without any prior trauma.  She also noted sharp and 
occasionally cramping pain, but denied any hand numbness.  
There was no tenderness or swelling observed on clinical 
evaluation, and the veteran had a full range of motion.  The 
diagnosis was bilateral wrist pain, rule out arthritis.  On 
concurrent VA X-ray testing, as well as subsequent testing in 
February 1995 (when arthritis was suspected by the physician 
but not confirmed by X-ray), findings for both wrists were 
within normal limits.  

In May 1997, the veteran was seen at a VA hand clinic with 
complaints of left wrist pain.  After clinical and X-ray 
evaluation, the diagnosis was carpal boss degenerative joint 
disease (DJD) in the second carpal metacarpal (CMC) joint.

On VA examination in October 1997, the veteran stated that 
she had wrist pain most of the time, and that her right wrist 
became more painful during use at work.  On clinical 
evaluation, there was pain on range of motion for the right 
wrist, but no tenderness to palpation.  There was no observed 
pain on clinical evaluation of the left wrist.  On concurrent 
VA X-ray evaluation, there were right trapezium cysts, as 
well as an early small cyst at the left tip of the ulna 
styloid.  The diagnosis was chronic wrist pain.

In a September 2002 VA examination report, the examiner 
acknowledged review of the claims file.  He stated that the 
veteran described intermittent wrist pain that was 
exacerbated by excessive activity.  The veteran reported 
using bilateral wrist braces intermittently.  On clinical 
evaluation, there was some bilateral limitation of motion.  
Concurrent VA X-ray evaluation showed findings within normal 
limits.  The diagnosis was chronic bilateral wrist pain, and 
the examiner concluded (without providing a rationale) that 
the veteran's pain and suffering was at least as likely as 
not related to her initial complaints of pain to its noted 
above extensions while in the service. 

In a June 2004 VA examination report, the examiner indicated 
that she reviewed the claims file, including the September 
2002 VA examination findings.  She also referred to the 
September 2002 VA report for the veteran's history of joint 
complaints.  She then stated that the veteran noted worsening 
wrist symptomatology after activity.  On clinical evaluation, 
the veteran's wrists were not painful during range of motion 
testing, but were mildly tender to palpation of the dorsal 
aspects.  On concurrent VA X-ray evaluation, findings were 
within normal limits.  The diagnosis was bilateral mild wrist 
tendonitis.  The examiner stated that the veteran had a 
normal examination with normal X-rays with a subjective 
complaint of tenderness over the dorsal aspect of the carpal 
bones, with no other associated inflammatory signs, and with 
preserved function.  She opined that the veteran's current 
pain complaints were not as likely as not related to service 
that ended 10 years ago, as there was no record of chronic 
evaluation and treatment since the veteran's release from 
active duty in 1994.  The examiner then commented that the 
veteran's current symptoms are most likely due to overuse 
syndrome.  

The Board holds that service connection for a bilateral wrist 
disorder, including arthritis, is not warranted at this time.  
While there is a record of reports of bilateral wrist pain 
and an apparently acute right wrist sprain in service, there 
was no finding of a chronic disorder at the time of service 
discharge, including arthritis.  After service, diagnosis on 
VA examination in January 1995 was bilateral wrist pain, rule 
out arthritis, but subsequent X-ray evaluation in that month 
and again in February 1995 did not reveal the presence of 
arthritis in either wrist.  In May 1997, the veteran was 
first given a diagnosis of arthritis, but in her left wrist 
only.  As this arthritis was not shown to manifest to a 
compensable degree within a year after service discharge, it 
is not eligible for presumptive service connection.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  After 
VA examination in October 1997, despite a notation of 
bilateral cysts on X-ray evaluation, the diagnosis was again 
chronic wrist pain.  As well, the September 2002 VA examiner, 
who did review the claims file, did not diagnose arthritis 
(again not seen on X-ray), but instead diagnosed only chronic 
pain and related it to service.  Again, a 'diagnosis' of pain 
is insufficient for an award of service connection.  Sanchez-
Benitez, supra.  Finally, the June 2004 VA examiner diagnosed 
bilateral tendonitis, but did not relate it to service after 
review of the claims file, explaining that current 
examination was normal but for subjective pain complaints, 
and further noting that even these pain complaints were not 
likely related to service given the lack of consistent 
treatment for chronic wrist problems after service.  
Therefore, for lack of a currently diagnosed disorder that 
has been etiologically related to active service by competent 
medical evidence, the Board also cannot award direct service 
connection for a bilateral wrist disorder.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 



C.  Service Connection for a Bilateral Ankle Disorder

The veteran's service medical records show considerable 
evaluation and treatment of her right ankle, as well as her 
placement on multiple physical profiles because of it.  There 
was also some brief notation of left ankle pain.  In December 
1991, she complained of intermittent right-sided joint pain.  
She was treated for a twisted right ankle in March 1993 and 
for chronic right ankle sprain in May 1993.  A May 1993 X-ray 
report was normal, as was a June 1993 bone scan.  Another 
June 1993 report included a finding of recurrent right ankle 
pain.  Later that month, the diagnosis became anterior 
lateral impingement of the right ankle, and a subsequent X-
ray report noted a one and a half centimeter focus increased 
uptake, right ankle, probable anterior talo-calcaneal joint 
consistent with post-traumatic and/or degenerative etiology.  
The assessment thereafter became right chronic anterior-
lateral ankle pain, anterior-lateral impingement consistent 
with synovial thickening aggravated by pes planus.  In July 
1993, the veteran also complained of left ankle pain.  Also 
in July 1993, she was placed in a rehabilitation program for 
her ankles.  In August 1993, her right ankle problems, after 
normal clinical evaluation, were classified as a resolving 
right ankle injury.  She continued to have right ankle pain 
thereafter.  A December 1993 X-ray evaluation for the ankles 
was normal.  A right ankle sprain was again noted in February 
1994.  The veteran then reported a twisted right ankle again 
in June 1994, but there were no abnormal findings on 
evaluation.  The results of an August 1994 medical 
examination, conducted shortly before the veteran's discharge 
from active duty, revealed only normal clinical findings.

In late November 1994, the veteran reported for VA treatment 
of her right ankle.  It was noted that she was one and a half 
weeks' status post a motor vehicle accident where she 'banged 
up' the same ankle.  The diagnosis was a probable ankle 
sprain.

On VA general medical examination in January 1995, the 
veteran reported a three-year history of right ankle pain 
with numerous sprains.  On clinical evaluation, her gait was 
normal, and she was able to walk on her heels and toes 
without difficulty.  The diagnosis was recurrent right ankle 
sprain with intermittent pain.  

VA treatment records show the veteran's complaints in July 
1995 of painful right ankle swelling and stiffness, but on 
evaluation, clinical findings were within normal limits.  The 
diagnosis was arthralgia.  At an August 1995 VA visit, the 
veteran reported constant pain in her ankles and a history of 
three to four right ankle sprains in the last four years.  
Clinical evaluation was normal, and the diagnosis was 
bilateral ankle pain, probably musculoskeletal and 
osteoarthritic.

In November 1996, the veteran was seen in a VA orthopedic 
clinic with complaints of right ankle pain, and on clinical 
evaluation, findings were negative with the exception of the 
presence of diffuse tenderness.  X-ray evaluation revealed no 
fracture, but the assessment was mild degenerative joint 
disease (DJD).

On VA examination in October 1997, the veteran complained of 
swelling, stiffness, and pain in her ankles, on the right 
more than the left, and worse with activity.  On clinical 
evaluation, there was no pain on range of motion, but there 
was slight right ankle swelling below the right lateral 
malleolus and slight tenderness over the lateral malleolus 
bilaterally.  The veteran's gait was normal, and she was able 
to walk on her heels and toes.  On concurrent VA X-ray 
evaluation, findings were within normal limits with the 
exception of questionable stress fracture lines on the distal 
end of the fibula diaphysis bilaterally.  The diagnosis was 
chronic ankle pain.

In a September 2002 VA examination report, the examiner 
acknowledged review of the claims file.  He stated that the 
veteran described intermittent ankle pain that was 
exacerbated by excessive activity.  On clinical evaluation, 
there was some limitation of ankle motion bilaterally.  
Concurrent VA X-ray evaluation revealed findings within 
normal limits.  The diagnosis was chronic bilateral ankle 
pain, and the examiner concluded (without providing a 
rationale) that the veteran's pain and suffering was at least 
as likely as not related to her initial complaints of pain to 
its noted above extensions while in the service.  

In a June 2004 VA examination report, the examiner indicated 
that she reviewed the claims file, including the September 
2002 VA examination findings.  She also referred to the 
September 2002 VA report for the veteran's history of joint 
complaints.  She then noted that the veteran had worse ankle 
symptomatology after activity.  On clinical evaluation, there 
was ankle tenderness over the lateral and medial malleolus.  
On concurrent VA X-ray evaluation, findings were negative.  
The examiner observed that the veteran had a normal 
evaluation and X-ray test, and only a subjective complaint of 
tenderness over the bilateral malleolus.  The examiner did 
not provide an ankle diagnosis, and instead advised that any 
current ankle disorder was not related to service because 
there was no indication of chronicity found in the medical 
record since release from active duty in 1994.

The Board finds that, after review and consideration of the 
pertinent evidence of record, entitlement to service 
connection for a bilateral ankle disorder, including 
arthritis, is not warranted.  There is a record of 
significant treatment for the veteran's right ankle in 
service, as well as recorded complaints regarding her left 
ankle.  After in-service X-ray evaluation, however, the 
diagnosis was only 'pain' in relation to the right ankle.  
There was no in-service diagnosis for the left ankle.  As 
well, at service discharge, there was no finding of a chronic 
bilateral disorder.  

After service, a probable right ankle sprain was diagnosed in 
November 1994, and the January 1995 VA examiner diagnosed 
recurrent (notably, not chronic) right ankle sprain.  VA 
diagnosis in July 1995 was right ankle arthralgia.  
Arthralgia is defined as pain in a joint, especially one not 
inflammatory in character.  See Stedman's Medical Dictionary, 
27th Edition, page 149.  In August 1995, the diagnosis was 
bilateral pain, with note that it may be musculoskeletal or 
arthritic, but without any diagnosis of arthritis confirmed 
by X-ray.  Right ankle arthritis was first diagnosed by VA 
medical personnel in November 1996.  As such, presumptive 
service connection for right ankle arthritis (as well as for 
any left ankle arthritis, although not shown in the record) 
is not warranted, as there is no medical evidence that such 
disease manifested to a compensable degree within a year 
after service discharge.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.307, 3.309.

On VA examination in October 1997, the diagnosis was only 
chronic bilateral ankle pain.  (The Board notes that while 
concurrent X-ray testing showed questionable stress fracture 
lines on the distal end of the fibula diaphysis bilaterally, 
this clinical finding is pertinent only to evaluation of the 
veteran's service-connected bilateral shin splints.)   The 
September 2002 VA examiner also diagnosed pain and related it 
to service after claims file review, but again 'pain' is not 
a qualifying disability for VA compensation purposes.  
Sanchez-Benitez, supra.  Finally, the June 2004 VA examiner, 
who also reviewed the record, did not provide any ankle 
diagnosis, and additionally stated that in the absence of 
current pertinent and abnormal clinical findings, as well as 
indicia in the record of a chronic disorder present since 
service discharge, any current ankle disorder was not 
etiologically related to active service.  

Accordingly, and in consideration of the above, without 
competent medical evidence of a currently diagnosed and 
chronic disorder that has been etiologically related to 
active service, the Board will not award direct service 
connection for a bilateral ankle disorder.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

II.  Basic Applicable Law - Increased Ratings

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in her favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  When evaluating 
disabilities of the musculoskeletal system, it is also 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).

When a veteran first expresses disagreement with the RO's 
original assignment of a disability rating following an award 
of service connection, the severity of that disability must 
be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  The use of 
similar terminology by medical professionals, although 
evidence to be considered, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

For the increased rating claims decided below, the Board 
first notes that it has  contemplated referral of each of 
these service-connected disabilities for extraschedular 
evaluation.  In doing so, however, the Board finds that there 
has been no showing that any of these disabilities has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the currently assigned ratings; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  Accordingly, in the absence of factors suggesting 
an unusual disability picture, further development in keeping 
with the actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
is not warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Left Knee Patellofemoral Syndrome

The veteran's service medical records indicate that during 
active duty, she was treated on multiple occasions for left 
knee pain, and first around March 1992 (after a reported fall 
that occurred six weeks beforehand).  She was placed in a 
knee rehabilitation program in July 1993.  In February 1994, 
she reported that her knees were giving way, but the 
assessment was a minimal left tibial stress reaction.  
Evaluation in May 1994 revealed normal findings after a bone 
scan.  In September 1994, the problem was diagnosed as 
retropatellar pain syndrome secondary to left knee overuse.  
Prior to her service discharge, the veteran also participated 
in a retropatellar pain syndrome rehabilitation instruction 
program.  The results of an August 1994 medical examination, 
however, conducted shortly before the veteran's discharge 
from active duty, revealed normal clinical findings.
 
In mid-November 1994, the veteran was seen at a VA facility 
for treatment of injuries sustained in a motor vehicle 
accident, including bilateral knee pain.  

At a VA general medical examination in January 1995, the 
veteran reported that she had injured her knee several times 
in service.  She noted intermittent pain that was worse when 
walking up stairs.  She stated that on flat ground, she could 
walk for 15 minutes without pain.  On clinical evaluation, 
her gait was normal, and she was able to walk on her heels 
and toes without difficulty.   There was minimal tenderness 
to palpation over the knee, with a full range of motion and 
no crepitus.  The diagnosis was knee pain secondary to 
overuse.  Concurrent X-ray testing also revealed a minimal 
osteophyte formation at the superior pole of the left 
patella.

At a VA visit in July 1995, the veteran complained of pain 
and stiffness in her knees.  On clinical evaluation, findings 
were normal.  The diagnosis was arthralgia.  
At an August 1995 VA visit, she complained of constant knee 
pain, at a level of three out of 10, and worsened by walking.  
Clinical evaluation revealed a full range of motion, full 
strength and stability, and no erythema or effusion, but also 
indicated the presence of mild tenderness over the lateral 
collateral ligaments.  The assessment was knee pain, probably 
musculoskeletal and osteoarthritic.

On VA examination in October 1997, the veteran reported sharp 
pain with kneeling, and terrible pain when climbing stairs.  
She stated that she could only walk for 15 minutes without 
pain, and noted that her knees hurt when running.  Range of 
motion for the left knee was within normal limits.  There was 
questionable effusion, and observed tenderness over the 
medial and lateral aspects of the left knee joint, but there 
was no pain on range of motion (where extension was to 0 
degrees and flexion was to 140 degrees).  The veteran was 
able to squat only to an angle of 150 degrees because of knee 
pain.  All other clinical findings were normal.  The 
veteran's gait was normal, and she was able to walk on her 
heels and toes.  On concurrent VA X-ray evaluation, findings 
were normal.  The diagnosis was patellofemoral syndrome.    

In a September 2002 VA examination report, the examiner 
acknowledged review of the claims file.  He stated that the 
veteran described intermittent left knee pain that was 
exacerbated by excessive activity, normally at four out of 
10, but up to 10 out of 10 when the pain was severe (as 
dependent on level of activity).  She stated that she 
previously used a knee brace (approximately three years 
prior).  The veteran further advised that her pain was 
precipitated by weather, prolonged standing, prolonged 
flexion when sitting, and excessive ambulation, and 
alleviated by heat and cold therapy, rest, and pain 
medication.  She reported that she was able to complete 
activities of daily living, but had difficulty with household 
chores and taking a bath.  On clinical evaluation, left knee 
active range of motion was from 0 to 120 degrees of flexion 
and 0 to 10 degrees of extension, while passive range of 
motion was from 0 to 150 degrees of flexion and 0 to 10 
degrees of extension.  There was no indication of swelling, 
erythema, or instability, but there was some minimal medial 
joint line tenderness.  Concurrent VA X-ray evaluation was 
negative.  The diagnosis was chronic left knee pain.  

In a June 2004 VA examination report, the examiner indicated 
that she reviewed the claims file, including the September 
2002 VA examination findings.  She also referred to the 
September 2002 VA report for the veteran's history of joint 
complaints.  She then recorded the veteran's report that her 
left knee buckled when she walked up stairs, but had no 
history of locking.  The veteran also stated that she walked 
two miles per day for physical fitness purposes.  She 
indicated that she did not use a knee brace.  The examiner 
opined that there was no additional limitation of motion or 
functional impairment during periods of left knee disability 
flare-up, and also observed that the veteran was able to 
perform self-care and the duties of her job.  She added that 
pain did limit the veteran's tolerance of normal activity, 
but advised that she remained independent in all self-care 
and mobility.  On clinical evaluation, the veteran had a 
normal gait.  Range of motion for the left knee was from 0 
degrees extension to 130 degrees flexion.  There was no 
instability or ligamental laxity.  On concurrent VA X-ray 
evaluation, findings were within normal limits.  The examiner 
advised that while diagnosed patellofemoral pain syndrome was 
related to service, diagnosed and mild left knee tendonitis 
was not as likely as not related to service that ended 10 
years earlier.     

As to applicable law for the analysis of claims for increased 
ratings for knee disabilities, the Board first notes that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
evaluation of the same disability or same manifestation of a 
disability under different diagnostic codes, however, also 
known as pyramiding, is to be avoided when rating service-
connected disabilities.  38 C.F.R. § 4.14 (2005).

VA regulations define a normal range of motion for the knee 
as extension to 0 degrees and flexion to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

VA's Office of General Counsel (General Counsel) has provided 
guidance concerning the evaluation of increased rating claims 
for knee disabilities.  A veteran who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257, as long as the separate rating is based upon 
additional disability.  VAOPGCPREC 23-97.  When a knee 
disorder is already rated under DC 5257, then the veteran 
must also have limitation of motion under DC 5260 or DC 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a 0 percent 
(noncompensable) rating under either of those codes, then 
there is no additional disability for which a rating may be 
assigned.  Id.  

As well, if radiologic findings of arthritis are present, 
then a veteran whose knee disability is evaluated under DC 
5257 or DC 5259 is additionally entitled to a separate 
compensable evaluation under DC 5260 or DC 5261 if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under DC 5010 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGCPREC 
9-98.  

Finally, per VAOPGCPREC 9-04, separate disability ratings may 
be assigned under DC 5260 and DC 5261 for disability of the 
same joint without violating the provisions against 
pyramiding per 38 C.F.R. § 4.14.  

The RO originally service-connected the veteran for "left 
knee disability" and initially rated it as noncompensable 
under 38 C.F.R. § 4.71a, DC 5014-5257 (for evaluation of 
osteomalacia productive of recurrent knee subluxation or 
lateral instability).  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned, with the additional code shown after a 
hyphen.  See 38 C.F.R. § 4.27 (2005).  In an August 2004 
SSOC, the RO increased the veteran's left knee rating to 10 
percent, effective from the date of her service connection 
claim); the RO also reclassified the disability as left knee 
patellofemoral syndrome and recoded it under DC 5299-5257.  
When an unlisted disease, injury, or residual condition is 
encountered, thus requiring a rating by analogy, the 
diagnostic code is built by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part or system of the body involved and then 
adding '99' for the unlisted condition.  38 C.F.R. § 4.27 
(2005). 

The Board first notes that as the medical evidence of record 
is devoid of a current diagnosis of left knee arthritis, the 
assignment of a separate rating for arthritis that is 
productive of limitation of motion, in addition to a rating 
under DC 5257 and per VAOPGCPREC 23-97 or VAOPGCPREC 9-98, is 
not warranted at this time.  In reaching this conclusion, the 
Board recognizes that while there was a finding of minimal 
osteophyte formation on VA X-ray evaluation in January 1995, 
subsequent VA X-ray evaluation through June 2004 has been 
within normal limits, and there is also no diagnosis of 
arthritis of record.

The Board recognizes that the June 2004 VA examiner purported 
to relate diagnosed left knee patellofemoral pain syndrome to 
service, but also opined that additionally diagnosed left 
knee tendonitis was not related to service.  When it is not 
possible to separate the effects of a service-connected 
disability from a nonservice-connected disorder, however, 38 
C.F.R. § 3.102 (reasonable doubt) dictates that such signs 
and symptoms must be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Such is the case here.

Accordingly, the veteran now has a 10 percent rating for left 
knee disability under DC 5257.  Under this diagnostic code, a 
10 percent rating is for assignment when there is recurrent 
subluxation or lateral instability of the knee that results 
in slight impairment.  A higher 20 percent rating is 
available when there is moderate impairment.  38 C.F.R. 
§ 4.71a.  In light of consideration of the entire pertinent 
record, the Board finds that the symptomatology of the 
veteran's left knee patellofemoral syndrome more nearly 
approximates the criteria for the assignment of a 10 percent 
rating under DC 5257.  38 C.F.R. § 4.7.  The medical evidence 
of record shows the veteran's report of some occasional knee 
give-way and buckling, but no locking, and no subluxation, 
instability, or ligamental laxity was recorded during 
clinical evaluation.  Moreover, the veteran relates that she 
is able to complete her activities of daily living, including 
her job, without significant interference from her left knee 
disability, although she does have knee pain after extended 
use.  The Board observes that normally, this level of 
symptomatology would warrant only the assignment of a 
noncompensable evaluation under DC 5257.  However, the Board 
finds that with due consideration of the veteran's reported 
pain and impairment during times of flare-up or on 
repeated/extended left knee use, and as also documented via 
some decreased range of motion on VA examination in September 
2002 and June 2004, a higher 10 percent rating, but no more, 
is warranted for left knee disability.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-207.  
 

The Board has also considered whether other diagnostic codes 
may afford the veteran a rating in excess of 10 percent under 
38 C.F.R. § 4.71a.  Other diagnostic codes that are pertinent 
to the evaluation of knee disabilities are DC 5256 (for 
ankylosis), DC 5258 (for dislocated semilunar cartilage), DC 
5259 (for removal of semilunar cartilage that is 
symptomatic), DC 5206 (for limitation of flexion), DC 5261 
(for limitation of extension), DC 5262 (for impairment of the 
tibia and fibula), and DC 5263 (for genu recurvatum).  38 
C.F.R. § 4.71a (2005).  Of these codes, DC 5256, DC 5258, DC 
5259, and DC 5263 are not for consideration because the 
medical evidence of record does not indicate the existence of 
any of these conditions.  Also, DC 5262 is not for 
consideration because there is no medical record of tibia or 
fibula impairment that has been related to the veteran's 
service-connected left knee disability.  Moreover, the 
veteran is in receipt of a separate award of service 
connection for left leg shin splints under DC 5262, and so 
tibia and fibula impairment is more appropriately evaluated 
only in connection with that disability.  See 38 C.F.R. 
§ 4.14.  

Therefore, the Board must consider whether the veteran may 
receive a rating in excess of 10 percent for left knee 
patellofemoral syndrome that is productive of limitation of 
knee flexion and extension, in addition to determining 
whether the veteran may receive separate ratings for both 
limitation of extension and flexion per VAOPGCPREC 9-04.  The 
veteran had full range of motion (from 0 degrees extension to 
140 degrees flexion as defined by 38 C.F.R. § 4.71, Plate II) 
until the September 2002 VA examination, when extension was 
to 10 degrees on active and passive range of motion, and 
flexion was to 120 degrees active and to 150 degrees passive 
range of motion.  On VA examination in June 2004, range of 
motion was from 0 degrees extension to 130 degrees of 
flexion.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned for flexion that is limited to 60 degrees, while a 
10 percent disability rating is assigned for flexion that is 
limited to 45 degrees.  Accordingly, recorded knee flexion 
for the entirety of the claim period would only qualify for a 
noncompensable evaluation under DC 5260.  Under 38 C.F.R. 
§ 4.71a, DC 5261, a 10 percent disability rating is assigned 
for extension that is limited to 10 degrees, while a 20 
percent rating is available when extension is limited to 15 
degrees.  Accordingly, recorded knee extension (in September 
2002 only) could possibly qualify the veteran for a 10 
percent rating, but no greater, under DC 5261, if the Board 
also considered DeLuca in assigning this rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59.  The Board finds, however, that the 
assignment of separate ratings for limitation of extension 
and flexion, in place of a 10 percent rating under DC 5257, 
is not warranted at this time, as the assignment of a 
noncompensable rating under DC 5260 and a 10 percent rating 
under DC 5261 would place her in no better of a position than 
leaving her knee disability as rated under DC 5257.  

Therefore, with contemplation of all of the pertinent 
evidence of record with respect to this claim and for the 
reasons listed above, the Board finds that a 10 percent 
rating under DC 5257 is the most appropriate for the current 
state of the veteran's left knee disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. 

B.  Entitlement to an Initial Compensable Evaluation for Left 
Leg Shin Splints 

The veteran's service medical records indicate that she was 
evaluated and treated for left leg shin splints and stress 
fractures from approximately November 1993 through April 
1994.  A subsequent bone scan then noted findings consistent 
with resolution of stress reactions of the tibias.  Moreover, 
throughout the veteran's in-service treatment, the problem 
was most commonly labeled as left anterior tibial syndrome.  
The results of an August 1994 examination, however, conducted 
shortly before the veteran's discharge from active duty, 
revealed normal clinical findings.

At the January 1995 VA general medical examination, the 
veteran noted a four-year history of persistent left tibial 
pain with minimal walking.  On clinical evaluation, her gait 
was normal, and she was able to walk on her heels and toes 
without difficulty.  There was, however, tenderness to 
palpation over the left tibia.  The diagnosis was left leg 
shin splints with persistent pain.  

At an October 1997 VA examination, the veteran reported pain 
when walking or running, which had worsened in the last two 
years.  Left ankle dorsiflexion was to 10 degrees, while 
plantar flexion was to 45 degrees without pain.  There was 
bilateral tenderness over the anterior tibias.  The veteran's 
gait was normal, and she was able to walk on her heels and 
toes.  On concurrent VA X-ray evaluation, however, there were 
questionable stress fracture lines on the distal end of the 
fibula diaphysis bilaterally.  The diagnosis was shin 
splints.

In a September 2002 VA examination report, the examiner 
acknowledged review of the claims file.  He stated that the 
veteran described intermittent lower left leg pain that was 
exacerbated by excessive activity, normally at four out of 
10, but up to 10 out of 10 when the pain was severe (as 
dependent on level of activity).  The veteran further advised 
that her pain was precipitated by weather, prolonged 
standing, and excessive ambulation, and alleviated by heat 
and cold therapy, rest, and pain medication.  She reported 
that she was able to complete activities of daily living, but 
had difficulty with household chores and taking a bath.  On 
clinical evaluation, range of motion for the left ankle was 
from 0 to 40 degrees of plantar flexion, from 0 to 50 degrees 
of extension, from 0 to 30 degrees of pronation/supination 
with a fixed calcaneum, and from 0 to 10 degrees of eversion 
and inversion.  There was no indication of swelling or 
erythema, but there was mild tenderness over the anterior 
lateral proximal one-third of the left lower extremity.  
Concurrent VA X-ray evaluation of the ankles was negative.  
The diagnosis was chronic tenderness to the anterior lateral 
tibial proximal one-third of the left lower extremity.    

In a June 2004 VA examination report, the examiner indicated 
that she reviewed the claims file, including the September 
2002 VA examination findings.  She also referred to the 
September 2002 VA report for the veteran's history of joint 
complaints.  She then noted the veteran's report that her 
shin was tender all of the time, and that she had to use ice 
or heat to obtain partial relief from the pain.  The veteran 
stated that she had pain while walking and intermittent ankle 
swelling afterwards, but also admitted that she walked two 
miles per day for physical fitness purposes.  She also 
reported wearing bilateral shoe inserts.  The examiner 
recorded that there was no additional limitation of motion or 
functional impairment during flare-up periods, and further 
observed that the veteran was able to perform self-care and 
the duties of her job.  She added that pain did limit the 
veteran's tolerance of normal activity, but advised that she 
remained independent in all self-care and mobility.  On 
clinical evaluation, the veteran had anterior tibial 
tenderness to palpation and also tenderness to palpation of 
the medial femoral condyle.  She did have a normal gait.  
Range of motion for the left ankle was from 0 to 30 degrees 
dorsiflexion, and to 0 degrees for plantar flexion.  On 
concurrent VA X-ray evaluation of the left ankle, findings 
were negative.  

The RO originally service-connected the veteran's chronic 
left leg shin splints and assigned them a noncompensable (0 
percent) rating under 38 C.F.R. § 4.71a, DC 5271 (2005) (for 
evaluation of limitation of motion of the ankle) and under 
38 C.F.R. § 4.73, DC 5312 (2005) (for evaluation of 
impairment of Muscle Group (MG) XII).  The RO later recoded 
the veteran's left leg shin splints under 38 C.F.R. § 4.71a, 
DC 5262 (for evaluation of impairment of the tibia and 
fibula).  

The Board initially notes that evaluation of a service-
connected disability under the provisions of 38 C.F.R. § 4.73 
typically involves examination of the residuals of gunshot or 
shell fragment wounds incurred in service, i.e., for the 
rating of residual muscle damage from such wounds.  In this 
case, the veteran's left leg shin splints are not the result 
of such injury, and are not manifested by similar muscle 
damage.  As well, the RO no longer classifies this disability 
under the provisions of 38 C.F.R. § 4.73, but instead rates 
it under 38 C.F.R. § 4.71a in light of the expected 
impairment from shin splints: limitation in relation to the 
tibia and fibula.  Accordingly, the Board will not further 
address the evaluation of the veteran's service-connected 
left leg shin splints under 38 C.F.R. § 4.73 in this 
decision.  

Conversely, VA's Schedule for Rating Disabilities (Rating 
Schedule) does not provide specific criteria for rating 
chronic shin splints.  In such situations, it is permissible 
to evaluate a service-connected disability under the 
provisions of the Rating Schedule that pertain to a closely-
related disease or injury that is analogous in terms of the 
function affected, anatomical localization, and 
symptomatology.  38 C.F.R. § 4.20 (2005).  The Board 
therefore concludes (as did the RO) that the veteran's left 
leg shin splints are most closely analogous to impairment of 
the tibia and fibula, which is evaluated under 38 C.F.R. 
§ 4.71a, DC 5262.  

Under DC 5262, the veteran is currently in receipt of a 
noncompensable rating.  A higher 10 percent rating, however, 
is available under this diagnostic code when there is 
malunion of the tibia and the fibula with slight knee or 
ankle disability.  Left knee disability is already 
contemplated under the veteran's receipt of a 10 percent 
rating under DC 5257, as addressed earlier in this decision.  
Accordingly, the Board will not rate the veteran's same knee 
symptomatology in connection with this claim.  38 C.F.R. 
§ 4.14.  Left ankle disability, however, is for 
consideration.  There is, however, no medical evidence of 
actual malunion of the tibia and fibula in this case, and so 
a higher 10 percent rating for left leg shin splints under DC 
5262 is not available.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a.

The Board has, however, also contemplated other diagnostic 
codes that may apply to afford the veteran a higher rating 
for her service-connected left leg shin splints.  Other such 
codes that are available for the evaluation of ankle 
disability include DC 5270 (for ankylosis of the entire 
ankle), DC 5271 (for evaluation of limited motion); DC 5272 
(for ankylosis of the subastragalar or tarsal joint), DC 5273 
(for malunion of the os calcis or astragalus), and DC 5274 
(for astragalectomy).  38 C.F.R. § 4.71a.  Of these codes, DC 
5270, DC 5272, DC 5273, and DC 5274 are not applicable 
because those medical conditions are not documented in this 
case.  DC 5271, however, is applicable.

The Board notes that VA regulations define a normal range of 
motion for the ankle as dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2005).

The medical evidence includes range of motion findings on VA 
examination of the left ankle as follows: dorsiflexion from 0 
to 10 degrees and plantar flexion from 0 to 45 degrees in 
October 1997; dorsiflexion from 0 to 50 degrees and plantar 
flexion from 0 to 40 degrees in September 2002; and 
dorsiflexion from 0 to 30 degrees and plantar flexion only at 
0 degrees in June 2004.  As well, tenderness to palpation of 
the left leg shin and/or left ankle was found on all 
evaluations, and the veteran has regularly reported pain with 
movement of her left lower extremity, which she classified as 
constant at the time of her June 2004 VA examination.

In consideration of the entire pertinent record, as well as 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, and 4.59, the Board 
finds that the assignment of a higher initial evaluation of 
10 percent for moderate ankle limitation of motion is 
appropriate under 38 C.F.R. § 4.71a, DC 5271.  A higher 
rating of 20 percent under DC 5271 for marked limitation of 
motion, however, is not available at this time.  38 C.F.R. 
§ 4.7.  From October 1997 to June 2004, the veteran's range 
of motion findings in relation to her ankle have been 
documented from normal to slightly less than or beyond 
normal, and significantly below or above normal on certain 
occasions.  The VA examiners, however, have not described the 
level of disability as marked (or even moderate), and the 
Board also notes that these examiners have determined that 
the veteran is able to complete her activities of daily 
living, including her job, without more than moderate 
interference from her left leg shin splints.  As well, her 
gait and ability to walk on both her heels and her toes has 
been classified as normal on clinical evaluation.  
Accordingly, the Board will assign the veteran a 10 percent 
initial rating for her service-connected left leg shin 
splints.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.71a, DC 5271.       

Conclusion

Throughout this appeal, the Board has considered the benefit 
of the doubt rule where applicable, but as the preponderance 
of the evidence is against the veteran's claims (but for the 
evidence as to the propriety of a higher 10 percent initial 
rating for service-connected left leg shin splints), the 
evidence is not in a state of relative equipoise, and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral wrist disorder is denied.

Service connection for a bilateral ankle disorder is denied.

An initial evaluation in excess of 10 percent for left knee 
patellofemoral syndrome is denied.

An initial evaluation of 10 percent for left leg shin splints 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


